DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on May 11, 2022.
Status of claims within the present application:
Claim 6 is pending.
Claims 1 – 5 are cancelled.
Claim 6 is new.

Response to Amendment
Applicant’s arguments, see page [5] of Applicant’s remarks, filed May 11, 2022, with respect to claims 1 – 4 that were rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more, have been fully considered and are persuasive due to the cancellation of claims 1 – 4. Therefore, the rejection is withdrawn. 
Applicant’s arguments, see pages [5 – 6] of Applicant’s remarks, filed May 11, 2022, with respect to claims 1 – 2 and 4 – 5 that were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, have been fully considered and are persuasive due to the cancellation of claims 1 – 2 and 4 – 5.  Therefore, the rejection is withdrawn.
Applicant’s arguments, see pages [5 – 6] of Applicant’s remarks, filed May 11, 2022, with respect to claim 6 that was rejected under 35 U.S.C. 103 as being unpatentable over “Homomorphic Encryption without Gaussian noise” to Costache et al., (hereinafter, “Costache”) in view of “Security of Homomorphic Encryption” to Chase et al., (hereinafter, “Chase”), have been fully considered, but they are not persuasive.  Therefore, Applicant is directed to response below:
Applicant’s arguments with respect to claim 6  has been considered but are moot because the new ground of rejection does rely on the  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Homomorphic Encryption without Gaussian noise” to Costache et al., (hereinafter, “Costache”) in view of “Security of Homomorphic Encryption” to Chase et al., (hereinafter, “Chase”).
Regarding claim 6, Costache teaches a computer-implemented method of decrypting a ciphertext, the method comprising: receiving, by a processor, a ciphertext c, over a network; and decrypting, by a processor, the ciphertext c to obtain a message (m) which is                         
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            q
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                            ,
                                            s
                                        
                                    
                                
                            
                            ,
                            s
                        
                     being a secret key; [Costache, page 7 lines 23 – 24 discloses Decryption, given a ciphertext ct = (v, w) at level i proceeds as follows: Dec(ct, sk) =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    
                                                        
                                                            Δ
                                                        
                                                        
                                                            q
                                                            2
                                                            ,
                                                            i
                                                             
                                                        
                                                    
                                                
                                            
                                            (
                                            -
                                            
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            2
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            1
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                            
                                            ∙
                                            v
                                            ∙
                                            s
                                            +
                                            w
                                            )
                                        
                                    
                                
                            
                            m
                            o
                            d
                             
                            p
                        
                    . Page 10 lines 19 – 23 discloses we now want to rework our output ciphertext into the form                         
                            
                                
                                    c
                                    t
                                
                                
                                    m
                                    u
                                    l
                                    t
                                
                                
                                    2
                                
                            
                             
                            =
                             
                            (
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                            )
                        
                    , with an associated decryption equation of                         
                            
                                
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            2
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                            
                                            (
                                            -
                                             
                                            
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            2
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            1
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                            
                                            ·
                                             
                                            
                                                
                                                    c
                                                
                                                
                                                    0
                                                
                                            
                                             
                                            ·
                                             
                                            s
                                             
                                            +
                                             
                                            
                                                
                                                    c
                                                
                                                
                                                    1
                                                
                                            
                                             
                                            )
                                        
                                    
                                
                            
                        
                     mod p. This process is called relinearization. This is accomplished by adding so-called key switching matrices into the public key] wherein a public key and the secret key are generated by a method comprising: a step of determining, by a processor, the secret key (s) by sampling from HWTn(hs)d; [Costache, page 6 lines 21 – 23 discloses d let s ∈ Rq1, L-1 be our secret key sk := s. We select s to have coefficients in {−1, 0, 1}, with Hamming weight h. Page 6 lines 10 – 11 discloses let R denote the ring R = Z[x]/(Φm(x)), for the m-th cyclotomic polynomial Φm(x); this ring has degree N = φ(m)] a step of choosing, by a processor, a randomly uniform matrix                         
                            A
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    q
                                
                                
                                    d
                                    x
                                    d
                                
                            
                        
                     which satisfies                         
                            A
                            ∙
                            s
                            =
                             
                            e
                             
                            (
                            m
                            o
                            d
                             
                            q
                            )
                        
                    ; [Costache, page 2 lines 17 – 21 discloses The LWE problem consists of distinguishing between the distribution of uniformly random pairs (a, b) of elements in                         
                            
                                
                                    Z
                                
                                
                                    q
                                
                                
                                    n
                                
                            
                            ×
                            
                                
                                    Z
                                
                                
                                    q
                                
                            
                        
                    and the distribution of pairs of the form (                        
                            a
                            ,
                            
                                
                                    a
                                    ,
                                    s
                                
                            
                            +
                            e
                             
                            (
                            m
                            o
                            d
                             
                            q
                            )
                        
                    ). Here s is a secret vector and e some error vector drawn from a given distribution χ (usually a discrete Gaussian of small variance)] a step of choosing, by a processor, a random column vector                         
                            b
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    q
                                
                                
                                    d
                                
                            
                        
                     which satisfies                         
                            
                                
                                    b
                                    ,
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            +
                             
                            e
                            ’
                             
                            (
                            m
                            o
                            d
                             
                            q
                            )
                        
                    ; [Costache, page 3 lines 1 – 11 discloses the generalization to rings for LWR is immediate. We extend the function l·kq1,q2 to apply to coefficients of polynomials, and then the task is to distinguish uniformly random elements in Rq1 × Rq2, from pairs selected via  a, l a · sk q1,q2 , where s is a uniformly random secret polynomial in Rq1,i . To encrypt messages in both schemes we use a constant ∆q2 =jq2pk, where p is the plaintext modulus. We write ∆q2 = q2 p − q2 where 0 ≤ q2 < 1. An LWE encryption of a message m ∈ Zp will look like an element of the form (a,ha, si + e + ∆q · m (mod q)), whereas a LWR encryption will look like an element of the form  x, l hx, si k q1,q2 + ∆q2 · m (mod q2) ]  and a step of determining, by a processor                         
                            
                                
                                    A
                                    |
                                    |
                                    b
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    q
                                
                                
                                    d
                                    x
                                    (
                                    d
                                    +
                                    1
                                    )
                                
                            
                        
                      as the public key (pk); [Costache, page 6 lines to page 7 lines 1 – 4 discloses the final public key is the set pk :=                         
                            {
                            (
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                            )
                            ,
                             
                            .
                             
                            .
                             
                            .
                             
                            ,
                            (
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            ,
                             
                            
                                
                                    u
                                
                                
                                    l
                                
                            
                            )
                            }
                        
                    . For later use we write                         
                            
                                
                                    e
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                            ,
                                            L
                                            -
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                            ,
                                            L
                                            -
                                            1
                                        
                                    
                                
                            
                             
                            ∙
                            
                                
                                    v
                                
                                
                                    k
                                
                            
                            ∙
                            s
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            2
                                                            ,
                                                            L
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            1
                                                            ,
                                                            L
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                             
                                            ∙
                                            
                                                
                                                    v
                                                
                                                
                                                    k
                                                
                                            
                                            ∙
                                            s
                                        
                                    
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                            ,
                                            L
                                            -
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                            ,
                                            L
                                            -
                                            1
                                        
                                    
                                
                            
                             
                            ∙
                            
                                
                                    v
                                
                                
                                    k
                                
                            
                            ∙
                            s
                             
                        
                     where we think of                         
                            
                                
                                    v
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                        
                     as elements of R. The polynomials                         
                            
                                
                                    e
                                
                                
                                    k
                                
                            
                        
                     we can thus assume are distributed uniformly with coefficients in [−1/2, . . . , 1/2] and hence we can assume                         
                            
                                
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    ∞
                                
                                
                                    c
                                    a
                                    n
                                
                            
                             
                            ≤
                            6
                             
                            ∙
                            
                                Φ
                                (
                                m
                                )
                                /
                                12
                            
                            =
                             
                            
                                3
                                ∙
                                Φ
                                (
                                m
                                )
                            
                        
                    .] wherein the ciphertext c is generated by a method comprising a step receiving, by a processor, the public key (pk) and a message                         
                            (
                            m
                            ∈
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            )
                        
                    ; and a step of generating, by a processor, the ciphertext by                         
                            c
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            q
                                        
                                    
                                    ∙
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            T
                                        
                                    
                                    ∙
                                    r
                                    +
                                    m
                                    ∙
                                    b
                                    )
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    p
                                
                                
                                    d
                                
                            
                        
                    ; [Costache, page 7 lines 7 – 9 discloses for a fresh ciphertext we note that we have (interpreting all the polynomials in R)                        
                             
                        
                    
                
                    e
                    =
                     
                    
                        
                            
                                
                                    ∆
                                
                                
                                    q
                                    2
                                    ,
                                    L
                                    -
                                    1
                                
                            
                            ·
                             
                            m
                             
                            +
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        l
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            k
                                        
                                    
                                    ∙
                                    
                                        
                                            u
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    
                    -
                     
                    
                        
                            
                                
                                    q
                                
                                
                                    2
                                    ,
                                    L
                                    -
                                    1
                                
                            
                        
                        
                            
                                
                                    q
                                
                                
                                    1
                                    ,
                                    L
                                    -
                                    1
                                
                            
                        
                    
                     
                    ∙
                    
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        l
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            k
                                        
                                    
                                    ∙
                                    
                                        
                                            v
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    
                    ∙
                    s
                    -
                     
                    
                        
                            ∆
                        
                        
                            q
                            2
                            ,
                            L
                            -
                            1
                        
                    
                    ·
                     
                    m
                
            
                        
                            =
                             
                            
                                
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                l
                                            
                                        
                                        
                                            
                                                
                                                    (
                                                    r
                                                
                                                
                                                    k
                                                
                                            
                                            ∙
                                            
                                                
                                                    u
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    -
                                     
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    2
                                                    ,
                                                    L
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    1
                                                    ,
                                                    L
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                     
                                    ∙
                                    
                                        
                                            r
                                        
                                        
                                            k
                                        
                                    
                                    ∙
                                    
                                        
                                            v
                                        
                                        
                                            k
                                        
                                    
                                    ∙
                                    s
                                    )
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        l
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            k
                                        
                                    
                                    ∙
                                    
                                        
                                            e
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    . Thus for a fresh ciphertext we have that we expect the error is bounded by                        
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    ∞
                                
                                
                                    c
                                    a
                                    n
                                
                            
                             
                            ≤
                            l
                             
                            ∙
                            
                                
                                    
                                        3
                                         
                                        ∙
                                        Φ
                                        
                                            
                                                m
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    B
                                
                                
                                    0
                                
                            
                        
                    ] and where a column vector (r) is determined by sampling from HWTn(hr)d [Costache, page 7 lines 5 – 7 discloses to encrypt a message m ∈ Rp at level L − 1 we first select l random bits rk ∈ {0, 1} for k = 1, . . . , l and then we set Enc(m, pk) := ct = (v, w). Page 5 lines 29 – 32 discloses the condition on s will be satisfied with overwhelming probability if                         
                            
                                
                                    q
                                
                                
                                    1
                                
                            
                             
                        
                    is prime. The ring variant of this result is similar except the right hand side is divided by                        
                            
                                
                                     
                                    
                                        
                                            1
                                             
                                            +
                                             
                                            2
                                             
                                            ·
                                            
                                                
                                                     
                                                    q
                                                
                                                
                                                    2
                                                
                                            
                                             
                                            ·
                                            
                                                
                                                    B
                                                
                                                
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    t
                                    ·
                                    φ
                                    
                                        
                                            m
                                        
                                    
                                
                            
                        
                    , and s is restricted to be chosen from any subset of units in Rq. When q is prime this implies that the secret key can be selected to have small Hamming weigh], but Costache does not teach a step of determining, by a processor, an error vector (e) by sampling from                         
                            
                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    a
                                                    q
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                
                            
                        
                    and an error value (e') by sampling from                        
                             
                            
                                
                                    D
                                
                                
                                    a
                                    q
                                
                                
                                    n
                                
                            
                        
                    ;
However, Chase does teach a step of determining, by a processor, an error vector (e) by sampling from                         
                            
                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    a
                                                    q
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                
                            
                        
                    and an error value (e') by sampling from                        
                             
                            
                                
                                    D
                                
                                
                                    a
                                    q
                                
                                
                                    n
                                
                            
                        
                    ; [Chase, page 8 lines 25 – 30 discloses the secret key SK of the encryption scheme is a random element 𝑆 from the distribution 𝐷2 defined as per Section 5. The evaluation key consists of 𝐿 LWE samples encoding the secret 𝑆 in a specific fashion. In particular, for 𝑖 = 0,…, 𝐿, sample a random 𝐴𝑖 from 𝑅 and error 𝐸𝑖 from 𝐷1, compute 𝐸𝐾𝑖 = (− (𝐴𝑖𝑆 + 𝐸𝑖) + 𝑇𝑖𝑆2, 𝐴𝑖), and set 𝐸𝐾 = (𝐸𝐾0, … , 𝐸𝐾𝐿).]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Chase’s system with Costache’s system, with a motivation to support packed evaluations of circuits and can be extended into a threshold homomorphic encryption scheme and provide evaluation privacy [Chase, page 9 lines 39 – 42]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                                                                                                                                                                                                                            /DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434